DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8-9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the target power threshold" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the target power threshold" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation " the latch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the relay control circuit" in line 2 and “the latched relay control signal” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the ON state” and “the OFF state” in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 5,532,895, IDS Document) in view of Rains (US 5,659,305) and Fetzer et al. (US 4,953,054).
Regarding Claim 1, Chiu discloses a micro power distribution block for operation in a high temperature environment (power from AC power source 10 to load 30, Figures 1-8) comprising: 
connecting terminals comprising a power input terminal and a power output terminal (power input terminal from 10 to 51 and power output terminal from 51 to 20, 40);
a circuit member (element 50a, 50b, …, 50h shown in dashed lines in Figures 1-8 respectively) operatively connected to the connecting terminals (50 connected to 10 and 20 terminals), the circuit member comprising: 
a relay (comprising resettable relay 51, Figures 1-3) coupled to the power input terminal (51 coupled to input 10), the relay configured to switch between an ON state and an OFF state (Figures 1,3 shows relay open/OFF state and 2 shows relay closed/ON state, Column 3, lines 3-12), wherein the relay allows power flow from the power input terminal through the relay in the ON state and prevents power flow from the power input terminal through the relay in the OFF state (51 allows power flow from 10 to 30), a feedback sensor (comprising 20) configured to sense power flow through the relay in the ON state (Column 2, line 59-Column 3, line 2, “… Current through the resistor 20 results in a voltage drop thereat. The voltage drop across the resistor 20 induces a voltage at the secondary winding of the transformer 40”), and 
a control circuit (comprising 40 and elements of 50 except 51, Figures 1-8) configured to: (a) generate a relay control signal (control signal to the energizing coil coupled to 51, Figures 1-8)  for switching the relay from the ON state to the OFF state based on a magnitude of the sensed power flow (Column 3, lines 3-12, “…the voltage at the secondary winding of the transformer 40 reaches a predetermined overload voltage which is equal to the operate voltage of the relay (or the minimum value of coil voltage at which switching function is completed), thereby energizing the relay to open the normally-closed electrical contacts, thus disconnecting the load 30 from the AC power source 10 to open the current-carrying circuit”), and 
(b) receive a reset signal, for switching the relay from the OFF state to the ON state (Column 3, lines 13-14, “The relay can be reset manually when the overload condition has elapsed”, Figure 4, Column 3, lines 57-65).
Chiu does not specifically disclose an enclosure; a connector comprising the power input terminal, the power output terminal, a ground terminal, and a reset terminal; the circuit member disposed within the enclosure and operatively connected to the connector and the reset signal being received via the reset terminal. 
Rains discloses a power distribution block (Figures 1-8) comprising an enclosure (108, Figure 2), a connector (106, Figures 2, 4-5), and a circuit member (elements within 108 comprising 110, Figure 2) disposed within the enclosure and operatively connected to the connector (Figure 2).
Fetzer discloses a power distribution block (Figure 1) comprising a relay (comprising 20 and 29, 30, 31, Figure 1), a sensing circuit  to sense the power flow through the relay (comprising 16-18, 23 sensing the power flow in the current path of 20 and 29,30,31, Figure 1), and a control circuit configured to (a) generate a relay control signal (output 34, 54, Figure 1) for switching the relay from the ON state to the OFF state based on a magnitude of the sensed power flow (Column 5, lines 23-28) and (b) receive a reset signal(reset signal at 42, 50), for switching the relay from the OFF state to the ON state (Column 5, lines 31-37), the control circuit comprising a latch configured to latch the relay control signal and latch the rest signal from the reset terminal (RS flip flop 49 receiving set input from the sense circuit and reset input from reset terminal 42, Figure 1), and a relay control circuit (comprising 51, 52, Figure 1) configured to switch the relay to the OFF state based on the latched relay control and switch the relay to the ON state based on the reset signal (output of latch 49 to 51, 52, Figure 1, Column 5, lines 23-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the micro power distribution block of Chiu, a reset terminal as taught by Fetzer such that the reset signal can be applied via a trigger latch circuit (Fetzer, Column 2, lines 27-32), and an enclosure and a connector as taught by Rains to provide connection to external control signals/circuits and to protect the circuit member from harsh environmental conditions and access, and as taught by Rains, and configure the enclosure and connector to include the power input terminal, power output terminal, ground terminal and reset terminal, to have quick and easy access to all the connection terminals for safe circuit connection and operation. 
Regarding Claim 2, combination of Chiu, Rains and Fetzer discloses the micro power distribution block according to Claim 1, wherein the connector includes a flange configured to sealingly engage the enclosure (Rains, comprising 302, Figures 2, 4-5, Column 14, lines 31-39).
Regarding Claim 3, combination of Chiu, Rains and Fetzer discloses the micro power distribution block according to Claim 1, wherein a first portion of the connector is disposed within the enclosure and a second portion of the connector extends from the enclosure (flange portion 302 extends from the enclosure and connecting pins/portion below the flange 302  disposed within the housing, Figures 2, 4-5, Column 14, lines 31-39).
Regarding Claim 4, combination of Chiu, Rains and Fetzer discloses the micro power distribution block according to Claim 1, wherein the control circuit comprises: 
a feedback control circuit (comprising 40 associated circuitry providing signal to 50) configured to: (a) receive the magnitude of the sensed power flow from the feedback sensor (sensed power flow received from 20 to and to 521), (b) amplify the magnitude of the sensed power flow (sensed power flow amplified by amplifier 521), (c) determine whether the amplified magnitude of the sensed power flow exceeds a target power threshold (threshold set by the output capacitor in 52 in Figure 2 and corresponding elements in other Figures), and (d) generate the relay control signal based on the amplified magnitude of the sensed power flow exceeding the target power threshold (output from 52, 531, Figure 3); a latch (Chiu, comprising delay circuit 532, Figure 3 and corresponding element in Figures 4-7; Fetzer, 49, Figure 1) configured to: (a) latch the relay control signal based on the amplified magnitude of the sensed power flow exceeding the target power threshold (Chiu, output from 531 to 532, Figure 3, Fetzer, RS flip flop 49 receiving set input from the sense circuit and reset input from reset terminal 42, Figure 1), and (b) latch the reset signal from the reset terminal (Fetzer, Figure 1, RS flip flop 49 receiving reset input from reset terminal 42, Figure 1); 
a relay control circuit (Chiu, comprising energizing coil in 50 coupled to 51 in Figure 1 and corresponding element in Figures 2-8, Fetzer, comprising 51, 52, Figure 1) configured to: 
(a) switch the relay to the OFF state based on the latched relay control signal (Chiu, Column 3, lines 3-12, “…the voltage at the secondary winding of the transformer 40 reaches a predetermined overload voltage which is equal to the operate voltage of the relay (or the minimum value of coil voltage at which switching function is completed), thereby energizing the relay to open the normally-closed electrical contacts, thus disconnecting the load 30 from the AC power source 10 to open the current-carrying circuit”, Fetzer, Column 5, lines 23-28), and (b) switch the relay to the ON state based on the reset signal (Chiu, Column 3, lines 13-14, “The relay can be reset manually when the overload condition has elapsed”, Figure 4, Column 3, lines 57-65, Fetzer, Column 5, lines 31-37).
Regarding Claim 5, combination of Chiu, Rains and Fetzer discloses the micro power distribution block according to Claim 2, wherein a (the) target power threshold is programmable (threshold for 553 set by variable resistor, Figure 4).
Regarding Claim 6, combination of Chiu, Rains and Fetzer discloses the micro power distribution block according to Claim 2, wherein a (the) target power threshold is determined via a set point circuit comprising a resistive divider (resistor divider at the reference input of comparator 553, Figure 4).
Regarding Claim 7, combination of Chiu, Rains and Fetzer discloses the micro power distribution block according to Claim 2, wherein: the feedback sensor is a resistor (resistor 20); and the sensed power flow comprises: (a) a sensed current flowing through the resistor, and/or (b) a sensed voltage drop across the resistor (Column 2, line 59-Column 3, line 2, “… Current through the resistor 20 results in a voltage drop thereat. The voltage drop across the resistor 20 induces a voltage at the secondary winding of the transformer 40”).
Regarding Claim 8, combination of Chiu, Rains and Fetzer discloses the micro power distribution block according to Claim 2, wherein the latch comprises an S-R latch and/or a J-K latch (RS FF 49 in Figure 1 of Fetzer in the combination).
Regarding Claim 9, combination of Chiu, Rains and Fetzer discloses the micro power distribution block according to Claim 2, wherein the relay control circuit comprises: a transistor configured to provide a relay coil control signal (transistor in 51, 52, Figure 1 of Fetzer in the combination), the relay coil control signal switching the relay from: (a) an ON state to an OFF state based on the latched relay control signal (Fetzer, Column 5, lines 23-28), and (b) from an OFF state to an ON state based on the reset signal (Fetzer, Column 5, lines 31-37).
Regarding Claim 10, combination of Chiu, Rains and Fetzer discloses the micro power distribution block according to Claim 1, wherein the control circuit is a microcontroller or a microprocessor (Chiu’s control circuit including circuitry providing protection against erroneous operation of the overload protection device, Column 3, lines 43-56, Elms, 15, 17 in Figure 1, Column 3, lines 59-62).
Claims 12, 13-15 basically recite the method corresponding to the micro power distribution block of Claims 1 and 4. Therefore, Claims 12-15 are rejected at least for the same reasons as for Claims 1, 4.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 5,532,895, IDS Document) in view of Rains et al. (US 5,659,305), Fetzer et al. (US 4,953,054) and Boom (US 2008/0041692).
Regarding Claim 11, combination of Chiu, Rains and Fetzer discloses the micro power distribution block according to Claim 10, wherein the control circuit delay the relay switching from the ON state to the OFF state to provide protection against erroneous operation, the delay circuit including a diode (532 including diode in Chiu’s Figure 3, Column 3, lines 43-56). 
Combination of Chiu, Rains and Fetzer does not specifically disclose an error code being provided by the control circuit when the relay switches from the ON state to the OFF state. 
Boom discloses a relay circuit (Figures 1-2) comprising a control circuit (comprising 42, 34, Figure 2) and a relay (comprising 26, Figure 2) wherein the control circuit is configured to switching the relay ON and OFF, and provides an error code when the relay fails to operate or fault exists (Figure 2, Paragraph 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include circuitry in the control circuit in the combination to provide an error code as taught by Boom to indicate the user of a fault condition (in the combination when the relay switches from ON state to OFF state).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elms (US 6,330,141) discloses a micro power distribution block (comprising relay 1, Figure 1), comprising an enclosure (enclosure of relay 1, Figure 1), a connector (comprising connector to 35, 36, 25, 13, Figure 1) and a circuit member (15, Figure 1) disposed within the housing and operatively connected to the connector (Figure 1), wherein the circuit member includes a relay and a control circuit (relay 25 and control circuit 17, Figure 1), the control circuit  comprising a reset function (“DO RESET FUNCTION”, Figure 2, Column 4, lines 65-67).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 5/19/2022